Pottle, J.
1. Where a motion' to set aside a judgment was filed by two persons, and in a bill of exceptions to the overruling of the motion one of the plaintiffs in error is named and the other is designated merely as “et al.,” in the absence of a motion to amend the bill of exceptions the writ of error will be treated as having been sued out only by the plaintiff in error so named, and the designation of the other party as “et al.” will be disregarded.
2. A judgment by default was rendered on a promissory note on May 8, 1913. On June 5, 1913, a motion to set aside the judgment was filed by the defendants. The motion alleged, in substance, that the movants employed an attorney at law to represent them, and that he agreed to file an answer and to defend the suit; that they delivered to this attorney papers relating to the case; and that he without cause failed to file a defense. The motion set up that the movants had a good defense. Held,, that the overruling of the motion to set aside the judgment will not be reversed. See Morris v. Wofford, 114 Ga. 935 (41 S. E. 56); Moore v. Kelly & Jones Co., 109 Ga. 798 (35 S. E. 168) ; Bently v. Finch, 86 Ga. 810 (13 S. E. 155). The neglect of the attorney was the neglect of the elient, and furnished no reason for setting aside the judgment.

Judgment affirmed.